Citation Nr: 1733811	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-08 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) from July 1, 2010, to July 13, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973 and from May 1979 to May 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2009 and March 2011 of Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Roanoke, Virginia RO.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in January 2016; a transcript is of record.  Thereafter, in April 2016, the Board remanded this appeal for additional development.

In March 2017, the Veteran submitted a statement clarifying that he was seeking a TDIU only for the period from July 1, 2010, to July 13, 2014.  Thus, the issue is as characterized on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding these claims, this additional development essential to assure fair disposition. 

The Veteran's VA medical treatment records indicate that he is treated by a private physician for his service-connected GERD.  These records must be obtained before a decision can be made on the claim.  See VA medical treatment record dated August 2013 and VA examination dated April 2012.

In addition, further medical commentary regarding the severity of the Veteran's GERD is necessary because the most recently VA examination conducted in April 2016 is inadequate.  While the Veteran reported that he developed sleep issues due to GERD, the examiner failed to indicate the frequency and severity.  Also, at the January 2016 Board hearing, the Veteran indicated that he had shoulder pain and did not know if it was related to his GERD disability.  A further review of the Veteran's VA medical treatment records reflects complaints of shoulder pain.  See VA medical treatment records dated August 2013, December 2013 and June 2014.  Resultantly, medical commentary is necessary to determine if the shoulder pain is attributable to his GERD or another disability.

As the claim for a TDIU is intertwined with the claim for increased rating for GERD, it must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records, dated since May 2016, and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected GERD.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected GERD.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner is also asked to comment on the Veteran's complaint of shoulder pain and whether it is attributable to his service-connected GERD or another disability.

With respect to any sleep issues due to GERD, the examiner must indicate the frequency and severity of such.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




